Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.	The examiner acknowledges the preliminary amendment filed on 08/13/2020.  Claims 
1-39 are canceled and claims 40-59 are present for examination.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 08/12/2020 are considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.	Claim 45 and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 18-19 of U.S. Patent No. 10,776,432.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the instant application is a similar version of the claimed invention of the above identified U.S. Patent with the similar intended scope as shown below:

Instant Application
Patent No. 10,776,432
Claim 40.  A computerized method of sharing content between network entities connected over a communication network, the method comprising:

obtaining, using the processor, information characterizing the at least one given content item;
obtaining, using the processor, for at least one target recipient of the one or more selected target recipients, information related to a respective sharing profile;
using the processor for processing the request to share at least one given content item with one or more selected target recipients and generating, a recommendation with respect to the at least one given content item, based on decision rules that utilize the information related to the respective sharing profile and the information characterizing the at least one given content item;

when the recommendation is a negative recommendation; 
identifying, using the processor, alternative content to be shared with the at least one target recipient instead of the at least one given content item;
generating and providing an indication of the alternative content, thereby facilitating the selective sharing of content.

Claim 44.  The computerized method of claim 40, wherein the one or more selected target recipients include at least a first recipient and a second recipient, and wherein the recommendation comprises information indicative of one alternative content to be shared with the first recipient and information indicative of another alternative content to be shared with the second recipient.

Claim 45.  The computerized method of claim 44, further comprising: generating a first message designated for the first recipient comprising the alternative content to be shared with the first recipient and a second message designated for the second recipient and comprising the other alternative content to be shared with the second recipient. 
Claim 1.  A computerized method of sharing content between network entities connected over a communication network, the method comprising:

obtaining, using the processor, information characterizing the at least one given content item;
obtaining, using the processor, for at least one target recipient of the one or more selected target recipients, information related to a respective sharing profile;
using the processor for processing the request to share at least one given content item with one or more selected target recipients and generating, a recommendation with respect to the at least one given content item, based on decision rules that utilize the information related to the respective sharing profile and the information characterizing the at least one given content item;

when the recommendation is a negative recommendation: 
identifying, using the processor, alternative content to be shared with the at least one target recipient instead of the at least one given content item;
generating and providing an indication of the alternative content, thereby facilitating the selective sharing of content;

wherein the recommendation comprises information indicative of one alternative content to be shared with the first recipient and information indicative of another alternative content to be shared with the second recipient, and

wherein the method further comprises generating a first message designated for the first recipient comprising the alternative content to be shared with the first recipient and a second message designated for the second recipient and comprising the other alternative content to be shared with the second recipient.




Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 40-44, 46-56, and 58-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2009/0234876 (hereinafter Schigel) in view of U.S. 2010/0153411 (hereinafter Toebes).

Regarding claims 40, 51 and 58-59, Schigel discloses a computerized method of sharing content between network entities connected over a communication network, the method comprising (abstract: [0001]; sharing recommendation between users via network platform):
obtaining, using the processor, information characterizing the at least one given content item ([0057 & 0206]; characteristics of the suggested content may be similar to those of the content to be shared);
obtaining, using the processor, for at least one target recipient of the one or more selected target recipients, information related to a respective sharing profile ([0053, 0203, 0206]; recipient’s profile information); and

Schigel does not explicitly disclose the features of receiving, using a processor, from a given network entity, information indicative of a request to share at least one given content item with one or more selected target recipients; using the processor to process the request to share at least one given content item with one or more selected target recipients and generating a recommendation with respect to the at least one given content item, based on decision rules that utilize the information; and wherein the recommendation, generated by the processor using the decision rules, is either a positive recommendation that is indicative that the at least one given content item can be shared with the at least one target recipient of the one or more selected target recipients, or is a negative recommendation that is indicative that the at least one given content item should not be shared with the at least one target recipient; and when the recommendation is a negative recommendation; identifying, using the processor, alternative content to be shared with the at least one target recipient instead of the at least one given content item; generating and providing an indication of the alternative content, thereby facilitating the selective sharing of content.  However, such features are well known in the art as disclosed by Toebes ([0022, 0057, 0066, 0068, 0073-0074, 0094-0096, 0100 & 0102]; receiving a recommendation request from a website server device specifying an identified user sending a request for network content; the processor circuit determines the contextually related content and utilizes the filtering scheme; determining a positive socially relevant gesture selection or a negative selection; and presenting the socially related content and other network items to the identified user) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Toebes in the system 
Regarding claim 41, Schigel in view of Toebes discloses the computerized method wherein the request is generated by a second network entity connected via the network to the given network entity; the information indicative of a request to share at least one given content item is communicated from the second network entity to the given network entity (Schigel: [0050-0052, 0055 & 0060]; fig. 2E; requests are generated by aggregated client/servers).
Regarding claims 42 and 54, Schigel in view of Toebes discloses the computerized method wherein the method further comprising:
responsive to receiving the request, obtaining at least one cached sharing profile of at least one respective target recipient (Schigel: [0028, 0098-0099 & 0126-0127]; profile storage/updating for recipient targeting, wherein the recommendation is based on temporarily stored cache/cookie data); utilizing the processor for generating a recommendation with respect to the at least one given content item, based on the at least one cached sharing profile and the information characterizing the at least one given content item (Schigel: [0097-0099 & 0126-0131]); the recommendation being indicative as to whether to perform one or more actions with respect to the at least one respective target recipient in the group; and utilizing the recommendation, if the at least one respective target recipient  from the group is identical to any one of the at least one selected target recipient (Schigel: [0099, and 0143-0145]).

Regarding claim 44, Schigel in view of Toebes discloses the computerized method wherein the one or more selected target recipients include at least a first recipient and a second recipient, and wherein the recommendation comprises information indicative of one alternative content to be shared with the first recipient and information indicative of another alternative content to be shared with the second recipient (Schigel: [0134, 0136-0137, 0149 and 0206]).
Regarding claims 46 and 55, Schigel in view of Toebes discloses the computerized method wherein the method further comprises one or more of:
obtaining external service data with respect to the at least one target recipient of the one or more selected target recipients, and utilizing the decision rules for generating the recommendation for the at least one target recipient based on the external service data (Schigel: [0028, 0052 & 0116]; remote/external network platform data for a target recipient profile which is used to generate the recommendation) and (Toebes: [0066, 0095, 0100 & 0102]); and
obtaining general information with respect to the at least one target recipient of the one or more selected recipients, and utilizing the decision rules for generating the recommendation for the at least one target recipient based on the general information in addition or instead of the information related to a respective sharing profile (Schigel: [0028, 0054, 0124, 0126, 0143 & 0168]; composite analysis, non-personal information and/or community derived information are used to generate a profile for a recipient) and (Toebes: [0066, 0095-0096, 0100 & 0102]).  
Regarding claim 47, Schigel in view of Toebes discloses the computerized method further comprising automatically proceeding with the sharing of the content according to the recommendation (Schigel: [0006]).
Regarding claim 48, Schigel in view of Toebes discloses the computerized method further comprising: wherein the one or more target recipients are part of a social graph of a first user of a social network, the recommendation is indicative whether it is advisable for the first user to share a content item with at least part of the social graph (Schigel: [0027, 0043, 0102, 0106, 0108, 0143 & 0145]).
Regarding claim 49, Schigel in view of Toebes discloses the computerized method wherein the decision rules utilize data related to whether the respective recipient has already seen the given content item (Schigel: [0208]) and (Toebes: [0040 & 0093]).  Therefore, the limitations of claim 49 are rejected in the analysis of claim 40, and the claim is rejected on that basis.
Regarding claim 50, Schigel in view of Toebes discloses the computerized method wherein the recommendation includes a relevancy score that indicates a likelihood that a given recipient of the target recipients would be pleased to receive a content item (Schigel: [0169 and 0206]) and (Toebes: [0050 & 0068]).  Therefore, the limitations of claim 50 are rejected in the analysis of claim 40, and the claim is rejected on that basis.
Regarding claim 52, Schigel in view of Toebes discloses the device wherein the request is generated by a second network entity connected to the network; the second network entity is an interface facilitating multi-network/platform communication of request); and the second network entity is connected via the network to the given network entity and configured to communicate the information indicative of a request to share at least one given content item to the given network entity (Schigel: [0050-0052, 0055 & 0060]; fig. 2E; a second, meta-community client/server to the given sharing network entity/platform).
Regarding claim 53, Schigel in view of Toebes discloses the device wherein the recommendation is an initial recommendation; the at least one processor is further configured to provide the recommendation to a network entity; the network entity is configured to obtain additional information and provide a final recommendation based on the recommendation and the additional information (Schigel: [0134, 0136-0137, 0149 & 0206]).
Regarding claim 56, Schigel in view of Toebes discloses the device wherein the request is generated by a computer program without the interaction of a human (Schigel: [0006, 0055 & 0131]).
Allowable Subject Matter
9.	Claims 45 and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 45 and 57, the prior art fails to disclose or make obvious, neither singly nor in combination, the computer sharing management device, the system, or the non-transitory 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/MONICA M PYO/Primary Examiner, Art Unit 2161